Title: To James Madison from John Taylor, 10 August 1804
From: Taylor, John
To: Madison, James



Dear SirVirginia Caroline Augst. 10. 1804
Robert Baylor Carter, is the son of a person who was minister of the parish in which I formerly lived. There the father died, and there the son was born. I have known him from a child, and therefore can say positively, that he is a native of Virginia. This young friend of mine writes on the 4th. instant from Norfolk, that he was to sail the next morning for the Bay of Honduras, and he desires me to apply to you for a certificate of his citizenship, to be forwarded after him. I am ignorant as to the propriety of my doing so, or the course in these cases. But as this young gentleman, who is only about 22 years old, is a fine, spirited, well informed republican merchant (if it is proper to do so) I trusted that it would give you pleasure to diminish the risques of his adventurous voyage, by granting his request. I know not whether it would be right for you to drop in any little matter as to his qualities, upon the authority of this letter, just enough to smooth a brow, and therefore I do not ask it.
If you should grant this certificate, be pleased to have it inclosed and directed to Mr: Samuel Roane—Norfolk—Virginia. With the highest respect & esteem, I am, Dr. Sir, Yr: mo: obt: St.
John Taylor
